Citation Nr: 0731918	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  00-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as 
secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1964 to 
August 1969.  Service from July 1961 to November 1964 was 
reported.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned in 
May 2001 in Washington, DC.  A transcript of the hearing is 
associated with the claims file.

In August 2001, the Board rendered decisions on the veteran's 
claims.  In March 2003, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the matter to the Board for readjudication 
consistent with a February 2003 Joint Motion for Remand.  
Subsequently, the Board issued another decision regarding the 
veteran's claims in September 2004.  In a December 2006 
Order, the Court vacated the Board's decision and remanded 
the matter to the Board for readjudication consistent with 
this Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In denying the veteran's claim in September 2004, the Board 
relied on a VA mental disorders examination conducted in June 
1998.  The VA examiner determined that the veteran's nicotine 
dependence did not arise in service.  However, the Court 
indicated in its December 2006 Order that the Board was 
unable to rely on this opinion because the examiner did not 
discuss all of the criteria associated with substance 
dependence, which is outlined in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  Therefore, a remand is necessary to 
afford the veteran an additional examination.

Also, in an October 2003 remand to the RO, the Board 
indicated that the veteran should be scheduled for a VA 
examination.  The examiner was asked to establish when the 
veteran's heart disease first manifested.  The Court 
determined in its December 2006 Order that the subsequent 
June 2004 VA examination report did not contain an answer to 
this question.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination by a 
psychiatrist to determine whether he 
acquired nicotine dependence during his 
active military service.

The examiner is asked to review the 
veteran's claims folder and obtain his 
smoking history.  The examiner is then 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran became dependent on nicotine while 
in service.  It is suggested that the 
examiner review the order of the Court.

The examiner is specifically asked to 
address all the diagnostic criteria for 
nicotine dependence contained in the DSM-
IV.  The medical basis for any opinions 
expressed should be clearly established 
for the record.

2.  The veteran's claims file should be 
returned to the June 2004 examiner, Dr. 
Haley (or another appropriate examiner).  
The examiner is asked to establish when 
the veteran's heart disease was first 
manifest.


The AOJ must review the order of the Court and establish that 
there has been compliance with the order.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)

